Citation Nr: 0201620	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  99-17 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the left forearm, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1940 to July 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

On January 30, 2001, a hearing was held in Nashville, 
Tennessee, before Bettina S. Callaway, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b), (c) (West 1991 & Supp. 2001).  A transcript of 
that hearing has been associated with the record on appeal.

In February 2001 and June 2001, the RO received additional 
evidence from W. H., M.D.  Although the RO failed to consider 
the evidence and issue a supplemental statement of the case, 
the appellant's representative, in his January 30, 2002 
Written Brief Presentation, waived initial consideration of 
that evidence by the RO.  The RO also received records from 
the VA Outpatient Clinic in Knoxville, Tennessee, reflecting 
treatment of the appellant in January 2001; however, those 
records contain no evidence relevant to the appellant's claim 
for an increased evaluation for traumatic arthritis of the 
left forearm.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
agency of original jurisdiction.

2.  The appellant's service-connected traumatic arthritis of 
the left forearm is manifested by tenderness, occasional 
swelling, extension to at least 60 degrees, and flexion to at 
least 126 degrees.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for service-connected traumatic arthritis of the left forearm 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5205, 5206, 5207, 5213 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records show that the appellant injured his 
left elbow in a fall from a tank on December 1, 1944.  He 
suffered a simple, complete, chip type fracture of the 
lateral condyle of the left humerus.  He also suffered a 
simple, complete dislocation of the posterior left elbow.  He 
was treated immediately by closed reduction of the fracture.  
A plaster of Paris cast was applied six hours after the 
initial injury.  Definitive treatment was manipulation of the 
left elbow joint in January 1945 and considerable 
physiotherapy.

In July 1998 J. A., M.D., examined the appellant regarding 
left elbow problems.  The appellant had received multiple 
cortisone injections into the elbow with a fairly substantial 
amount of relief but no long-term relief.  Physical 
examination revealed point tenderness over the lateral aspect 
of the left elbow directly over the ulnohumeral joint and 
radiocapitellar joint.  Elbow range of motion was from 45 to 
126 degrees.  Pronation and supination were full.  The 
appellant had pain at the extremes of elbow range of motion.  
He was tender over the left elbow joint.  X-ray examination 
of the left elbow showed moderately severe post-traumatic 
arthritis primarily at the radiocapitellar and also at the 
ulnohumeral joint.  A loose body or a probable extra-
articular calcification was noted medially.  Dr. J. A. 
diagnosed left elbow post-traumatic arthritis.  He 
recommended treating the appellant conservatively.  He gave 
the appellant a cortisone injection into the elbow joint.

In an August 6, 1998 letter, M. H., M.D., wrote that the 
appellant had severe left elbow post traumatic arthritis at 
the radiocapitellar and at the ulnohumeral joint.  There was 
point tenderness over the lateral aspect of the left elbow.  
Elbow range of motion was 45 degrees of extension and 126 
degrees of flexion.  He had marked pain at the extremes of 
range of motion.  Dr. M. H. opined that the appellant's 
disability in his left elbow was "progressive to the extent 
of 75 to 80 per cent loss of use of his left arm."

At a January 1999 VA joints examination, the appellant 
reported that he had injured his left elbow in a fall from a 
tank during World War II.  Since the time of the injury, he 
had had frequent swelling, pain, and stiffness in his left 
elbow.  These symptoms had gradually worsened.  He was unable 
to extend fully his elbow.  He also had pain that limited his 
ability to use his left arm.  He complained of difficulty 
driving his car and his lawn mower.  He took ibuprofen 
intermittently for pain, and the ibuprofen partially relieved 
his symptoms.  He complained of stiffness, swelling, locking, 
increased fatigability, and lack of endurance.  His symptoms 
were worsened by the use of his left arm and improved by 
avoiding using his left arm.  When his elbow became swollen, 
it caused increased pain and stiffness and worsened 
functional impairment.  He did not use a crutch or brace.  No 
surgery had been performed.  The range of motion of the 
appellant's left elbow was from 20 to 145 degrees.  
Supination was from zero to 60 degrees.  Pronation was from 
zero to 70 degrees.  His motion was limited by stiffness.  
There was no significant pain with these movements.  There 
was no visible effusion.  There was no heat or redness.  The 
examiner diagnosed post-traumatic arthritis of the left elbow 
with resultant stiffness.  The examiner opined that the 
arthritis was moderately limiting.

On January 26, 2001, the appellant was examined by Dr. W. H. 
for complaints of left elbow pain.  The appellant reported 
that the pain had been constant and increasing since an 
injury in service in December 1944.  He reported occasional 
swelling in the elbow.  He had had multiple cortisone shots 
into the elbow.  He had also been treated with anti-
inflammatory medications.  He reported difficulty in fully 
extending his arm and in pushing and pulling.  The range of 
motion of his left elbow was from 60 to 135 degrees.  He had 
full supination and pronation.  He was not tender.  He was 
intact distally to light touch.  X-ray films showed marked 
osteophyte formation on all compartments of the elbow.  There 
was collapsing of the radial head.  The impression was left 
elbow degenerative joint disease, secondary to dislocation.  
Dr. W. H. discussed the possibility of injecting the elbow or 
performing a total joint replacement.  He prescribed Relafen.

At a January 30, 2001 hearing before the Board, the appellant 
testified that he had formerly been employed with a 
manufacturer of heaters.  He explained that it had been his 
job to lubricate the manufacturing machines.  He stated that 
he had pain in his left elbow and occasional numbness in his 
hand and that he treated the pain with ibuprofen and 
ointment.  He reported occasionally receiving cortisone shots 
from Dr. J. A., a private physician.  He was treated once 
every three months.  He said that he had swelling in his left 
elbow after use, such as after mowing his lawn.  The 
appellant also said that he had lost strength in his left 
arm.  He stated that he had been prescribed a sling to 
relieve pressure on his arm, but he explained that he 
preferred to simply hook his thumb in the pocket of his 
pants.  He added that he was right-handed.

In February 2001 Dr. W. H. examined the appellant again.  
Relafen had relieved the aching in the appellant's elbow 
somewhat.  His primary remaining pain was on the medial 
aspect of the elbow, especially with lifting, pulling, and 
extending.  There was tenderness about the medial epicondyle 
primarily.  There was no tenderness at the olecranon or the 
lateral epicondyle.  There was some tightness from the 
arthrofibrosis at the anterior aspect of the elbow.  Dr. W. 
H. injected a mixture including Lidocaine, Marcaine, 
Dexamethasone, and Aristospan into the area of point 
tenderness about the medial epicondyle with relief of 
symptoms after the injection was administered.

In March 2001 Dr. W. H. examined the appellant again.  The 
appellant reported that pain had decreased significantly 
since the corticosteroid injection for the medial 
epicondylitis.  He was still unable to straighten the elbow 
due to his old fracture injury.  The swelling was much less.  
The elbow was much improved overall.  An examination revealed 
that there was no tenderness over the medial epicondyle.  
There was some tightness and discomfort anteriorly.  The 
appellant was unable to extend beyond 60 degrees.  Dr. W. H. 
prescribed a "spider pad" elbow orthotic for the appellant 
to wear while gardening and mowing his lawn.  He was to be 
followed up as needed; the examiner commented that he might 
need another corticosteroid injection if his symptoms flared.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see also 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed in 
more detail below, the Board finds that the recent changes in 
the law brought about by the enactment of the VCAA do not 
have any effect on the appellant's claim.  There is no 
prejudice to the appellant in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on this claim.  Accordingly, the Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In the June 1999 
Statement of the Case (SOC), the RO informed the appellant of 
the type of evidence needed to substantiate his claim, 
specifically the symptomatology necessary for a higher 
evaluation for his disability.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the SOC informed the appellant of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.  

As for VA's duty to assist a veteran, private medical records 
for treatment of the appellant were obtained.  The appellant 
has not indicated that he has received other treatment for 
his disability.  Therefore, there is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.

VA's duty to assist the appellant extends to obtaining 
medical records identified by him.  See 66 Fed. Reg. 45630-31 
(to be codified at 38 C.F.R. § 3.159(c)).  Because that was 
done here, VA's duties are fulfilled.  As for VA's duty to 
obtain any medical opinions, that was fulfilled by providing 
a VA joints examination to the appellant in January 1999.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand of this claim 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2001).  Having determined that the duties to 
inform and assist the appellant have been fulfilled, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2001); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2001).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

Regarding musculoskeletal disabilities, such as the 
appellant's left elbow disability, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2001).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59 (2001); see DeLuca, 8 Vet. 
App. 202; see also Johnson v. Brown, 9 Vet. App. 7 (1996); 
VAOPGCPREC 36-97 (December 12, 1997).

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated on limitation of 
motion of affected parts as degenerative arthritis.  
Degenerative arthritis is rated on the basis of limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2001).

Accordingly, the appellant's service-connected arthritis of 
the left forearm is rated as 20 percent disabling under 
Diagnostic Code 5207 for limitation of extension of the minor 
forearm to 90 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5207 (2001).  Under Diagnostic Code 5207, a 30 percent 
disability rating for the minor forearm requires limitation 
of extension to 100 degrees.  Id.  The appellant does not 
meet the criteria for a 30 percent disability rating under 
this diagnostic code.  Multiple examinations of the 
appellant's left elbow are of record.  The greatest 
limitation of extension noted, recorded by Dr. W. H. in 2001, 
was extension limited to 60 degrees.  Section 4.14 of title 
38, Code of Federal Regulations, states that the evaluation 
of the same disability or manifestation under various 
diagnoses is to be avoided, 38 C.F.R. § 4.14 (2001); however, 
consideration has been given to other potentially applicable 
diagnostic codes that provide for a rating in excess of 20 
percent.  Therefore, the Board will consider whether a higher 
rating is available under any other applicable code.  A 30 
percent disability rating is also available under Diagnostic 
Code 5206 for limitation of flexion of the minor arm to 55 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2001).  
The appellant does not meet the criteria for a 30 percent 
disability rating under this diagnostic code.  The greatest 
limitation of flexion noted, recorded by Drs. J. A. and M. H. 
in 1998, was flexion limited to 126 degrees.  The record does 
not reflect ankylosis of the left elbow for evaluation 
pursuant to Diagnostic Code 5205.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992) (defining ankylosis as "immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure").  Because the medical evidence does not 
show that this diagnostic code would be more appropriate to 
the appellant's disability, an increased rating is not 
warranted under it.  38 C.F.R. § 4.71a, Diagnostic Codes 5205 
(2001).

A separate disability rating is available under Diagnostic 
Code 5213 for impairment of supination and pronation.  38 
C.F.R. 4.71a, Diagnostic Code 5213, NOTE (2001); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition).  Limitation of 
supination of the minor forearm to 30 degrees or less 
warrants a 10 percent evaluation.  Limitation of pronation of 
the minor extremity warrants a 20 percent evaluation if 
motion is lost beyond the last quarter of the arc and the 
hand does not approach full pronation.  Bone fusion with loss 
of supination and pronation of the forearm of the minor upper 
extremity warrants a 20 percent evaluation if the hand is 
fixed near the middle of the arc or in full or moderate 
pronation.  38 C.F.R. 4.71a, Diagnostic Code 5213 (2001).  
The standard ranges of motion of the forearm are pronation 
from zero to 80 degrees and supination from zero to 85 
degrees.  38 C.F.R. § 4.71, Plate I (2001).  Only one 
examination of the appellant's left forearm, the January 1999 
VA examination, showed less than full pronation or 
supination.  At that examination, the appellant had 
supination from zero to 60 degrees and pronation from zero to 
70 degrees.  Because the appellant has supination to more 
than 30 degrees, he is not entitled to a separate rating 
based on limitation of supination.  Similarly, he has 
pronation beyond three-quarters of the full arc; so, he is 
not entitled to a separate rating based on limitation of 
pronation.  He is not entitled to a separate rating for loss 
of supination and pronation because he only has limitation of 
these functions.

The Board has considered the overall disability picture 
demonstrated by the record to arrive at the appropriate level 
of functional impairment such as to provide for fair 
compensation in this case.  In so doing, the Board has 
carefully considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain.  The 
Board finds that a 20 percent disability rating considers the 
appellant's functional loss, pain, and weakness resulting 
from his traumatic arthritis of the left forearm.  Indeed, 
were the appellant's left arm disability rated solely on the 
limitation of motion shown on examination-flexion to 126 
degrees and extension to 60 degrees-the appellant would be 
entitled to only a 10 percent disability rating.  The Board 
finds that the preponderance of the evidence is against a 
higher evaluation than the rating assigned for the 
appellant's traumatic arthritis of the left forearm and 
against a separate rating based on limitation of pronation or 
supination.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2001).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2001).  The Board 
notes first that the schedular evaluations for the disability 
in this case are not inadequate.  Higher ratings are provided 
for impairment due to forearm and elbow disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The appellant has not required any periods of 
hospitalization for his service-connected traumatic arthritis 
of the left forearm.  The recommended treatment appears to 
involve corticosteroid injections, as needed.  It is 
undisputed that the appellant's service-connected disability 
has an adverse effect on his employment, but it bears 
emphasizing that the schedular rating criteria are designed 
to take such factors into account.  The schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2001).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

ORDER

Entitlement to an increased evaluation for traumatic 
arthritis of the left forearm, currently evaluated as 20 
percent disabling, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

